Citation Nr: 1315094	
Decision Date: 05/07/13    Archive Date: 05/15/13

DOCKET NO.  09-46 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for burn scars of the left cheek and eyebrow.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for headaches.  

5.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  

6.  Entitlement to service connection for a lung disorder to include as due to exposure to asbestos.  

7.  Entitlement to service connection for a right heel injury and scar.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from May 1950 to February 1954.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the special processing unit, "Tiger Team", at the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal.  The Chicago, Illinois RO, however, retains jurisdiction over this appeal.  In April 2012, the Veteran testified at a Travel Board hearing at the RO, before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims folder.  

In August 2012, the Board remanded this matter for further evidentiary development, to include making attempts to verify the Veteran's claimed stressors and scheduling him for VA examinations.  A review of the record shows that stressor verification was completed and explained in a memorandum dated in October 2012.  The Veteran was scheduled for VA examinations, but did not report.  In a subsequent remand, in March 2013, the Board found that it appeared that the Veteran did not receive notice of his scheduled VA examination appointments because a previous address of record was used to notify him of the examinations.  The Board remanded this matter in order to have the VA examination requests sent to the Veteran at his most recent address of record in Country Club Hills, Illinois, and to have the Veteran undergo the requested VA examinations.  For reasons set forth below, however, the Board concludes that there has not been substantial compliance with the remand directives set out in March 2013, as pertains to the issues on appeal.  Stegall v. West, 11 Vet. App. 268 (1998). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Although further delay is regrettable, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, in March 2013, the Board remanded this matter for additional development and readjudication, to include arranging VA examinations and ensuring that the Veteran was provided notice of such examinations at his most recent address of record, which was noted to be in Country Club Hills, Illinois.  

In August 2004, when the Veteran filed his initial claims for service connection, he provided an address on [redacted] in Chicago, Illinois.  It appears this continued to be a good address for the Veteran at least through April 5, 2012, which was the date he sent a response indicating he would attend his hearing, and noting that his address was on [redacted] in Chicago.  

In July 2012, the Board sent the Veteran a letter at a new address in Country Club Hills, Illinois.  There is no indication in the record that this letter was returned to the Board.  Thereafter, however, both the Board (and the AMC) sent correspondence to the Veteran at the "old" address on [redacted] in Chicago.  None of this correspondence was returned to the Board.  

The record reflects that in March 2013, the Board sent a copy of the March 2013 Board remand to the Veteran at his old address on [redacted] in Chicago Illinois.  A review of the Veterans Appeal Control and Locator System (VACOLS) shows that the Veteran's address as [redacted]t in Chicago Illinois.  Thereafter, in March 2013, the AMC sent a letter to the Veteran at the address in Country Club Hills, Illinois, notifying him that they would be developing additional evidence concerning his appeal, that that the VA medical facility nearest him had been asked to schedule him for an examination in conjunction with his claim.  

A Compensation and Pension Exam Inquiry in the claims folder showed the Veteran was scheduled for VA examinations in March and April 2013.  Therein the address listed for him was on [redacted]t in Chicago,  However, it was also noted that the Veteran's address/phone provided by VBA differed with VHA's database, and that his address was to verified "for accuracy before mailing exam notification letter".  Thereafter, the Veteran's address in Country Club Hills, Illinois was listed.  There was also a notation that a copy of the examination notification letter sent to the Veteran must be placed in the claims folder prior to its return to the AMC.  A review of the record, as well as the Veteran's Virtual VA efolder, shows no such notification letter(s) have been placed in the Veteran's claims folder or efolder.

Of record are notifications, from VHA, dated in April 2013, indicating that the Veteran failed to report for scheduled VA examinations in March and April 2013.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA may rely on the "last known address" shown of record.  Thompson v. Brown, 8 Vet. App. 169, 175 (1995).  The burden is on the appellant to keep VA apprised of his whereabouts; if he does not do so, there is no burden on the part of the VA to "turn up heaven and earth to find [him]".  Hyson v. Brown, 5 Vet. App. 262 (1993).  

It appears that neither the Veteran nor his representative have been vigilant about keeping VA informed of his whereabouts.  Additionally, the Veteran's representative responded to the April 2013 supplemental statement of the case (SSOC), instructing the AMC to send the Veteran's case to the Board immediately.  However, in light of the fact that it is unclear whether the Country Club Hills, Illinois address is the Veteran's current address, and it is unclear as to which address (either Country Club Hills or Chicago) he received notification letters as to the VA examinations scheduled for March and April 2013, and the fact that the veterans' benefits system is to be both "paternalistic" and "uniquely pro-claimant," a remand of this matter to the AMC is warranted.  This remand is to insure that the Veteran's current address is clarified to the extent possible, and that copies of any notification letters (to specifically include any letters regarding scheduled VA examinations) that are sent to the Veteran be associated with the claims folder.  The Veteran should again be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.  38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Undertake appropriate action to verify the Veteran's current mailing address.  Document in the claims folder any and all requests and responses in this regard.  

2. Ensure that the VA examination requests are sent to the Veteran's current (or last known) mailing address.  A copy of any letters notifying the Veteran of the VA examinations should be associated with the claims folder.  

3. The Veteran's claimed stressors were corroborated in October  2012, verifying that the USS PRICHETT came under fire in March and April 1953, when the Veteran's unit was on the ship.  Since this development has been completed regarding the his claimed stressors, arrange for the Veteran to undergo a VA psychiatric examination, by a VA psychiatrist, or psychologist, or a psychiatrist or psychologist contracted by VA.  The entire claims file must be provided to the psychologist/psychiatrist designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions, as well as a review of any VA outpatient records.  All necessary tests and studies (to include psychological testing, if appropriate) should be accomplished and all clinical findings should be reported in detail. 

After reviewing the record and examining the Veteran, the examiner should: (a) identify the most appropriate diagnosis for any psychiatric disorder(s) found and (b) it should be indicated whether it is more likely than not (50 percent probability or higher) that any disorder(s) found is due to any in-service event or occurrence or otherwise had its onset in service. 

If a diagnosis of PTSD is deemed appropriate, the examiner should also comment upon the link between the current symptomatology and any verified stressor.  

All findings and conclusions requested should be set forth in a legible report.  Supporting rationale must be provided with the requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

4. Schedule the Veteran for a VA examination to determine the nature and etiology of any scarring to the left cheek, left eyebrow and the right heel.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished. 

The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any scarring noted on the left cheek, left eyebrow or right heel is related to the in service treatment.  

All findings and conclusions requested should be set forth in a legible report.  Supporting rationale must be provided with the requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

5. Schedule the Veteran for an audiometric examination to determine the nature and etiology of any claimed hearing loss and tinnitus.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished. 

The examiner should indicate whether it is at least as likely as not (a 50 percent probability or greater) that any hearing loss or tinnitus is related to the Veteran's military service to include exposure to loud noises as a gunner aboard ship. 

All findings and conclusions requested should be set forth in a legible report.  Supporting rationale must be provided with the requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

6. Schedule the Veteran for an appropriate VA examination for a respiratory disorder to include asbestosis.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.  

The examiner should describe and diagnose any current manifestations of any lung disability found to be present.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed lung condition had its onset during active service or is related to any in-service disease or injury, including exposure to asbestos while in the Navy.  

All findings and conclusions requested should be set forth in a legible report.  Supporting rationale must be provided with the requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

7. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed headaches.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished. All indicated tests and studies should be accomplished. 

The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any headache disorder found is related to the Veteran's treatment during service. 

All findings and conclusions requested should be set forth in a legible report.  Supporting rationale must be provided with the requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

8. The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If any requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2012); See also Stegall v. West, 11 Vet. App. 268 (1998).  

9. After completion of the above, readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

